Citation Nr: 0106079	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back pain as 
secondary to the service-connected disability of residuals 
injury right knee with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1975 to February 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs denied the veteran's claim of 
entitlement to service connection for low back pain as 
secondary to the service-connected disability of residuals 
injury right knee with traumatic arthritis.  The veteran 
subsequently perfected an appeal of that decision.

FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
low back pain as secondary to the service-connected 
disability of residuals injury right knee with traumatic 
arthritis has been developed.

2.  There is competent evidence of record that the veteran's 
low back pain is related to his service-connected disability 
of residuals injury right knee with traumatic arthritis.

CONCLUSION OF LAW

Low back pain is related to the service-connected disability 
of residuals injury right knee with traumatic arthritis.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.310(a) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  The appellant has not identified any 
evidence that is not of record which must be obtained to 
decide the claim.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the appellant is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks secondary service connection for his low 
back pain, which he claims is related to his service-
connected disability of residuals injury right knee with 
traumatic arthritis.  Service connection is required when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §  3.310(a).  Secondary service connection is also 
warranted for the degree of aggravation of a veteran's 
nonservice connected condition which is proximately due to or 
the result of a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).

The evidence in the record before the Board contains four 
separate medical opinions regarding whether the veteran's low 
back pain is related to his service-connected disability of 
residuals injury right knee with traumatic arthritis.  In 
examinations conducted by VA medical doctors in December 
1998, Dr. Keith Heier found the veteran's right knee to have 
a motion of 20-90 degrees (compared to 0-130 degrees for the 
left knee).  He found the veteran to have a medial 
parapatellar incision with numbness over the area and popping 
and swelling in this joint.  He also found the veteran to 
have no medial or lateral joint line tenderness and a stable 
ligamentous exam.  Dr. Heier's opinion was that it was 
extremely difficult for the veteran to walk and that his back 
problems were directly related to the poor motion in his knee 
resulting from the fixation applied to his knee following an 
injury in 1975.  

Dr. Paul Montalbano also examined the veteran in December 
1998.  Dr. Montalbano found the veteran to have a motor 
strength of 5/5 with no evidence of positive straight leg 
raise sign.  A sensory examination was intact to light touch.  
Deep tendon reflexes were normoactive with negative extensor 
plantar responses bilaterally.  The veteran had a normal gait 
with no antalgic component.  The veteran's range of motion 
involving the lumbar spine and flexion extension, lateral 
flexion and rotation was 95, 35, 40, and 35 degrees.    An x-
ray exam taken involving the lumbar spine showed minimal 
degenerative changes, worse at the level of L5, S1.  There 
was no evidence of fracture, subluxation or 
spondylolisthesis.  There was a normal lordotic curve, with 
no evidence of abnormal bony architecture.  Dr. Montalbano 
also found the veteran to have no evidence of radiculopathy 
or of weakened movement, including movement against varying 
amounts of resistance.  The veteran had no evidence of 
incoordination, excess fatigability, significant painful 
motion or pain with use, and his range of motion was intact.  
Dr. Montalbano's opinion was that there was no sound medical 
principle that would explain the veteran's low back pain 
being attributable to his right knee pain, and therefore the 
two were unrelated.  

Following the conflicting opinions given by the VA medical 
doctors, the RO deferred its decision on the veteran's claim 
so that a clarification of opinions could be obtained.  An 
additional VA medical examination was performed on the 
veteran by Dr. A. Shahram Makoui in May 1999.  Dr. Makoui 
found that although the veteran had incomplete right knee 
extension, his neurological exam was normal, and he had 
normal gait and walking, as well as normal radiographic 
histories of the lumbosacral spine with minimal degenerative 
changes consistent with the veteran's age.  Dr. Makoui 
further found that the veteran's right knee injury, and 
inability to extend the right knee fully, had not affected 
the veteran's gait, and had not caused any radiographic 
scoliosis or mal-alignment.  His opinion was that the 
veteran's right knee injury was unrelated to his mechanical 
low back pain, and he noted that many patients suffer from 
mechanical low back pain without any radiographic or 
neurological abnormalities, and in the absense of any knee 
injuries or operations.

The final medical examination in the record before the Board 
was submitted directly to the Board (with a waiver by the 
veteran of initial review by the RO) following the RO's 
denial of the veteran's claim.  The examination is a private 
medical examination and was conducted by Dr. Laura Ottaviani 
in August 2000.  Dr. Ottaviani found that the veteran had 
multiple levels of degenerative disc disease in his back, a 5 
degree flexion contracture at the right knee, a limitation of 
85-87 degrees of flexion of the right knee, and a leg length 
discrepancy of 3 cm in favor of the right leg.  Dr. 
Ottaviani's opinion was that these factors may contribute to 
the pain the veteran experiences in his low back which 
affects his gait mechanics.

Upon consideration of all relevant evidence regarding the 
veteran's low back pain in the record before the Board, the 
Board finds the evidence to be in relative equipoise as to 
whether the veteran's low back pain is related to his 
service-connected disability of residuals injury right knee 
with traumatic arthritis.  There is competent medical 
evidence in the record to support a finding of relatedness, 
as well as competent medical evidence to support a finding of 
non-relatedness.  Because the Board finds there to be an 
approximate balance of positive and negative evidence 
relevant to the veteran's claim for benefits, the veteran is 
therefore entitled to the benefit of the doubt regarding his 
claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the Board finds that secondary service 
connection for the veteran's low back pain is warranted.









ORDER

Service connection for low back pain as secondary to the 
service-connected disability of residuals injury right knee 
with traumatic arthritis is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

